Title: To James Madison from John Geddes, with Enclosure from South Carolina Legislature, 18 December 1813 (Abstract)
From: Geddes, John
To: Madison, James


        
          § From John Geddes. 18 December 1813, Columbia. “I have the honor of transmitting to you herewith, an Address and Resolutions, adopted by the Senate and House of Representatives of the state of South Carolina, during its present Session, expressive of their unabated confidence in you, and their approbation, of the

energetic measures resorted to, for the vigorous prosecution of the War against Great Britain and her dependencies.
          “This state deeply impressed with the duty it owes to the Union, and to the undivided prosperity of the Country—ever attentive to the manifold injuries—unjustifiable usurpations, and above all the savage manner, in which the war has been carried on by Great Britain, without regard to age, Sex or Condition, and in violation of those sacred rules and usages of war, which have been established, and observed, by the armies of every other civilized Country, The Citizens of this state have ever been ready, to resist aggression, and at every hazard to maintain the incontestible and imperishable rights of the Nation.
          “The History of the wrongs offered us, and the recent cruelties committed by Great Britain, are deeply impressed upon the mind of every patriotic Citezen, and their repeated aggressions for a series of years, have been too open—and too flagrant not to be known—not to be noticed—by every lover of his Country.
          “Remote as the Citezens of the United States were from the scene of European oppressions, courting Peace, and making every sacrifice to secure it, they progressed in their mercantile, manufacturing, and agricultural Interests, until they arrived at that state of National importance and prosperity, which excited the Jealousy of Great Britain, and occasioned that vindictive spirit, and hatred, which our Independence produced. Deaf to every consideration of Justice, that Nation, used the power which she had unjustly acquired, to destroy our maritime rights, and give a deadly blow to our commerce and Neutrality. To resist these flagrant outrages on our National Rights was the duty of freemen. Unworthy indeed, of that glorious heritage, which the patriots of the revolution acquired for us, would we have been, had we been so regardless of our Sovreignty and Independence, as to have submitted to them. Great Britain already, has found us no trifling foe, notwithstanding our disparity by land and sea, our Army and Navy have added many unfading Laurels to the american Character. United in our efforts, decisive in our measures, and prompt in our operations, it is hoped, under the smiles of divine providence, the war will eventually insure us, the full enjoyment of our obvious rights, and our incontestible priveledges.
          “The State of South Carolina approving of the wise and energetic measures which have been adopted, and desirous that the war may be prosecuted with vigor, until an ‘indemnity for our wrongs and satisfactory security for our rights as a Nation’ can be obtained, have met the call of the General Government, with that promtitude, which the occasion required, and assumed according to the provisions of the act of Congress, the amount of Direct Tax imposed on this state, and I am confident, that the Patriotism of the Citezens is such, that every application of the general Government, connected with the honor of the Country will be promptly and cheerfully answered.
          “It is said, that the evils of War, are more severely felt, in one State, than another. This arises from their local situation, but their interests should never be put in competition with the Nations safety or honor: But rise superior, even from the pressure of suffering greater privations. No state however is calculated to suffer more, if suffering it can be called, from the war, than South Carolina, but the voice of complaint is not heard. Her Citezens with one Heart are prepared to

encounter all the evils which a state of war produces, and will undergo every hardship and privation to maintain the honor and dignity of their native and adopted Land.
          “The Legislative authorities of the state repose every confidence in the wisdom and integrity of the administration of the United states, and fervently pray that divine providence will take the destinies of the Country into its holy keeping, will nerve the arm of the patriot Soldier, and secure the rights the honor and dignity of the Nation and transmit them unimpaired to posterity.
          “Permit me Sir, to avail myself of this oppurtunity, individually, to express to you, the high opinion I entertain of your Virtue and Talents, and the assurances of my greatest Consideration and respect.”
        
        
          [Enclosure]
          § From the South Carolina Legislature. 18 December 1813. “The Legislature of this State on a former occasion by an unanimous Vote expressed their approbation of the declaration of War against the Kingdom of Great Britain; This we are satisfied was the only course which the United States could pursue consistently with her Honor and her interests. A recurrence to the causes of the War exhibits on the part of Great Britain a series of Wrongs and insults. And on the part of the United States a lively solicitude for Peace, and a degree of forbearance which being misunderstood, but served to invite further aggression. To be dishonored in the eyes of other Nations and humiliated in our own, or to make a dignified appeal to Arms, was the alternative left to us. The faithful representatives of a high minded and honorable people could not hesitate; and the issue now rests with God and our Country. To a stranger unacquainted with the Nature of our political Institutions, the valorous achievements and martial enterprize of our Citizens will appear extraordinary, when contrasted with the pacific policy of our Government, and their long endurance of the violation of our national rights. This new development of the American Character will cause it to be held in high and deserved estimation. Though reluctant to proceed to the effusion of human blood, yet roused and incensed, no nation is more formidable than a Nation of freemen contending in vindication of their rights. Animated by the same spirit which conducted our Ancestors gloriously through the revolutionary War and ambitious to obtain the applause of their Country, the most honorable distinction of an American Citizen, our Soldiers and Seamen have performed deeds of gallantry which have shed a lustre on our Arms and carried high the reputation of the Nation.
          “But we must turn from this to a less pleasing subject. The manner in which the War has been carried on by Great Britain is such, as to excite our warmest indignation and such, as would fully justify the United States in considering her as having forfeited the rights and curtesies due to a civilized Nation. Her conduct Stamped with infamy, is without a parallel except it be found in the pages of her own history.
          
          “We take this occasion Sir, to express to you our decided approbation of the vigorous prosecution of the War and particularly of the retaliatory measures adopted to cause its laws to be respected in the persons of our Citizens.
          “We have seen with great satisfaction the Olive branch frequently extended to our haughty foe, and we are free to add, that we should consider an honorable peace as a desirable event, but if it cannot be procured without a surrender of our rights, as a soverign and independent people, we are ready to say, let the War be perpetual; It is an evil it is true—but it is an evil more tolerable than national humiliation. It is not for us to prescribe to the general Government the manner in which the War shall be conducted, but it must be permitted us to state our settled conviction, that to make the Enemy feel its pressure with severity, is the most effectual means of bringing it to a speedy and honorable termination.
          “The United States holds a conspicuous rank among the Nations of the Earth and her high destinies are indissolubly connected with her Character and Independence.
          “We have only to be true to ourselves and all will be well.
          “Therefore
          “Resolved, That James Madison, president of the United States, has by his energetic prosecution of the War furnished a new claim to the confidence of his fellow Citizens.
          “Resolved, That indemnity for our Wrongs and satisfactory security for our rights as a Nation, are the only terms on which an honorable peace can be bottomed.”
        
      